Citation Nr: 1108593	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disabling rating in excess of 10 percent for service-connected lymphedema of the right lower extremity prior to November 2, 2010.

2.  Entitlement to a disabling rating in excess of 20 percent for service-connected lymphedema of the right lower extremity since November 2, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lymphedema of the left lower extremity prior to November 2, 2010.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected lymphedema of the left lower extremity since November 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 5, 2003 to October 4, 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to service connection for lymphedema of the bilateral lower extremities, and assigned a single initial noncompensable disability rating to the same, effective October 5, 2004.  

By a May 2007 rating decision, the RO increased the initial disability rating assigned to the Veteran's lymphedema of the bilateral lower extremities, and assigned each lower extremity 10 percent disability ratings, effective October 5, 2004.  By a November 2010 rating decision, the Appeals Management Center (AMC) increased the disability rating assigned to the Veteran's lymphedema of the bilateral lower extremities, and assigned each lower extremity a 20 percent disability rating, effective November 2, 2010.  As the disability ratings assigned during the appellate period are less than the maximum available ratings, the issues remain on appeal, and are captioned to reflect such on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The Board notes that at the time of the Veteran's July 2007 Substantive Appeal perfecting his appeal of the issues adjudicated herein, he complained that his disability had spread to other extremities, including his right hand.  In a November 2007 letter, the RO sought clarification from the Veteran as to whether he intended such statement to serve as a claim of entitlement to service connection for lymphedema of an upper extremity.  To date, no response from the Veteran has been received, however, on VA examination in November 2010; he reported his symptoms of lymphedema to include his right hand.  

Also, the Board notes that the Veteran has complained of neurological symptoms during the appellate period.  In August 2007 he was diagnosed with active lymphedema, with parasthesias.  As the rating criteria contemplating the Veteran's service-connected disability, his lymphedema, does not include consideration of neurological symptoms, or require that a rater consider such symptoms for a separate disability rating, and because the Veteran's parasthesias is a distinct diagnosed condition, the record raises the issue of entitlement to service connection for parasthesias, secondary to the service-connected lymphedema of the bilateral lower extremities.

As the possible issue of entitlement to service connection for lymphedema of an upper extremity continues to be raised by the record, and the issue of entitlement to service connection for parasthesias, secondary to the service-connected lymphedema of the bilateral lower extremities, is raised by the record, the issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to November 2, 2010, the Veteran's lymphedema of the right lower extremity was manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.

2.  Since November 2, 2010, the Veteran's lymphedema of the right lower extremity has not been manifested by persistent edema and stasis pigmentation or eczema, with or without ulceration.

3.  Prior to November 2, 2010, the Veteran's lymphedema of the left lower extremity was manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.

4.  Since November 2, 2010, the Veteran's lymphedema of the left lower extremity has not been manifested by persistent edema and stasis pigmentation or eczema, with or without ulceration.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating for lymphedema of the right lower extremity have been met prior to November 2, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.321(b)(1), 4.7, 4.20, 4.21, 4.27, 4.104, Diagnostic Code (DC) 7121 (2010).

2.  The criteria for a disability rating in excess of 20 percent for lymphedema of the right lower extremity have not been met since November 2, 2010.  38 U.S.C.A.        § 1155 (West 2002); 38 C.F.R. §§  3.321(b)(1), 4.7, 4.20, 4.21, 4.27, 4.104, Diagnostic Code (DC) 7121 (2010).

3.  The criteria for an initial 20 percent disability rating for lymphedema of the left lower extremity have been met prior to November 2, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.321(b)(1), 4.7, 4.20, 4.21, 4.27, 4.104, Diagnostic Code (DC) 7121 (2010).

4.  The criteria for a disability rating in excess of 20 percent for lymphedema of the right lower extremity have not been met since November 2, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.321(b)(1), 4.7, 4.20, 4.21, 4.27, 4.104, Diagnostic Code (DC) 7121 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to increased disability ratings arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA examinations in August 2005, October 2007, and November 2010.  The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  

Further, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC afforded the Veteran a VA examination and later issued a Supplemental Statement of the Case.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Increased Ratings

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all the findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's lymphedema of the bilateral lower extremities was initially rated as 10 percent disabling, for each extremity, effective October 5, 2004 under 38 C.F.R. § 4.104, DCs 7199-7121.  As of November 2, 2010, the disability rating assigned to the Veteran's lymphedema of the bilateral lower extremities was increased to 20 percent.  

The Veteran's specific diagnosis is not listed in the Rating Schedule, therefore, the RO assigned DC 7199 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous DC is 38 C.F.R. § 4.104, DC 7121, for post-phlebetic syndrome of any etiology.  The Board has considered whether the Veteran would be entitled to a higher rating under other criteria, however, no other applicable criteria would produce a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Under, DC 7121, contemplating post-phlebitic syndromes of any etiology, a 10 percent rating is warranted for intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7121.

Prior to November 2, 2010

VA treatment records dated in July 2005 indicate that the Veteran complained of pain and swelling in both feet, since August 2003.  He reported that his feet hurt with prolonged walking, running, or exercising.  He reported that he used compression bandages, but that such caused more pain.  

On VA examination in August 2005, the Veteran complained of swelling, mostly in the left lower extremity, and pain in the left lower extremity at night.  He rated such pain as eight on a ten-point pain scale and described the pain as a piercing sensation.  The Veteran reported that he was unemployed and in college, and was unable to play intramural sports as much because of his legs.  He denied the use of prescription medication, surgeries, hospitalizations, and malignant neoplasm.  The Veteran presented for physical examination with a normal gait and normal skin, without ulcerations or lesions.  There was no adenopathy, tenderness, suppuration, or pallor.  The Veteran demonstrated and non-pitting, non-board-like edema on both feet and ankles.  The Veteran was diagnosed with bilateral lower extremity lymphedema.

Private treatment records dated in December 2005 indicate that the Veteran complained of painful and swollen legs and feet.  He reported that he had difficulty returning to his pre-service level of activity.  Physical examination revealed non-pitting 3+ edema bilateral to the level of the mid-calf, with no pigmentary changes and normal hair growth.  He had mild cracked, dry, flaky skin on the plantar aspect of the feet, with thickened yellow nails.  Sensation was intact with the exception of some decrease in sharp, dull sensation at the plantar aspect of the feet and digits, bilaterally.  He had pain with active and passive range of motion and muscle strength was not easy to assess.  He had decreased ankle dorsiflexion, hypermobile subtalar joint and normal range of motion of the first metacarpophalangeal joint, bilaterally.  He had an everted calcaneal stance position with varus forefoot and an early heel lift and pronation in his gait.  The Veteran was diagnosed with lymphedema.  

Private treatment records dated in May 2006 indicate that the Veteran underwent physical therapy and was fitted with compression garments.  

Private treatment records dated in October 2006 indicate that the Veteran complained of cramping and a shock-like sensation over the right lower extremity, at the right ball of the foot, three times each day, with numbness and swelling over both feet.  While the Veteran reported that lymphedema therapy helped some of his symptoms, he continued to have intermittent numbness over the middle toes of the left lower extremity and the described cramping and shock-like sensation.  The Veteran reported that he worked at a factory until the factory closed temporarily.  Physical examination revealed slightly edemous lower extremities and dystrophic nails, with no clear erythema over the feet and without sensitivity to touch.  Electromyography was normal.  

In a statement dated in August 2007, the Veteran reported that his lymphedema is a constant part of his life, complicated by heat, amount of time spent standing, and any kind of further damage accidently incurred such as minor scratches, bruises, or pulled muscles.  He reported that upon such complications, he has been confined to bed rest for days at a time.  

On VA examination in October 2007, the Veteran complained of progressively worse symptoms.  He reported that he used compression wraps and massage therapy to reduce his swelling.  He reported that he experienced edema and paresthesias.  Physical examination revealed no signs of splenomegaly, heptomegaly, bleeding, anemia, jaundice, chloromas, superior vena cava syndrome, or signs of other significant residuals or complications.  The Veteran presented with positive pedal pulses and radial pulses, his feet were warm and of normal color.  The Veteran demonstrated non-pitting edema of the bilateral lower extremities from his toes to his middle calf.  The Veteran was diagnosed with active lymphedema, with parasthesias.  He reported that he was not employed.  The examiner noted that the Veteran's disability had no effects on his ability to feed, bathe, dress, and groom himself, or attend to the wants of nature; mild effects on his ability to do chores, shop, and travel; moderate effects on his ability to participate in recreation; severe effects on his ability to exercise; and prevented him from participating in sports.  

Private treatment records dated in June 2009 indicate that the Veteran had swelling, without pain, in his feet and legs.  He presented with non-pitting edema of the lower legs and ankles.  Private treatment records dated in July 2009 indicate that recent prescription of a diuretic had no effect on the Veteran's management of edema.  

The Board notes that the Veteran's November 2010 VA examination contained a notation reflecting summary of VA emergency room treatment in August 2010.  At that time, the Veteran presented with 3+ pitting pretibial edema, bilaterally, 2+ pedal edema, with feet warm to the touch, without discoloration.  The right medial ankle was slightly red and warm to the touch.  The Veteran was diagnosed with lymphedema with early cellulitis.

On VA examination in November 2010, the Veteran complained of progressively worse swelling of the bilateral lower extremities, treated with wraps, elevation, and massage.  The examiner noted that the Veteran presented with general symptoms of edema, without bleeding tendency, or gastrointestinal or lymph node symptoms.  Physical examination was silent for enlarged lymph nodes, splenomegaly, heptomegaly, evidence of bleeding, jaundice, chloromas, evidence of superior vena cava symptoms, or other significant residuals or complications.  The Veteran demonstrated 2+ pitting edema, pretibial, and pedal edema, without stasis pigmentation or ulceration.  

In November 2010, the examiner asserted that the Veteran's disability was manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning of stasis pigmentation or eczema.  The examiner specifically asserted that the Veteran's disability was not manifested by persistent edema and stasis pigmentation or eczema, without or without intermittent ulceration, and was not manifested by persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The examiner also specifically asserted that the Veteran's disability was not manifested by massive board-like edema with constant pain at rest.  

The Veteran, on VA examination in November 2010, reported that he was employed full-time as a subcontractor, and lost 10 weeks of work over the past year due to his swelling of the bilateral lower extremities and general illness.  The examiner reported that the Veteran's disability has significant effects on his employment, as he has increased absenteeism.  The Veteran reported that he is in the process of working toward owning his own company.  He reported that he is often too tired at the end of the day to complete the wraps and massage required to keep his edema under control and at the end of a job, he needs to take a week or two off and take care of his legs to get the swelling back under control.  The Veteran reported that completing the wraps and massage required to keep his edema under control interferes with his social activities.  The Veteran reported that he is unable to stay in one position for any prolonged period of time or risk increased swelling.   

As discussed above, for the period prior to November 2, 2010, the Veteran's lymphedema of the right and left lower extremities were each initially rated as 10 percent disabling.  In order to be entitled to an initial disability rating in excess of 10 percent under DC 7121, the Veteran's disability must be manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  In this case, there is evidence of such.  The Board finds that the medical evidence of record supports the conclusion that the Veteran's disability was manifested by persistent edema, incompletely relieved by elevation of the extremity.  At the time of numerous instances of treatment, the Veteran complained of swelling and presented with edema.  The Veteran has been prescribed medication, physical therapy, and a continuous regimen of wraps and massage.  There is no evidence that the Veteran experienced any significant period of time without experiencing edema.  

Thus, the Board finds that the criteria required by DC 7121 for an increased initial disability rating, specifically, 20 percent, but no more, for the period prior to November 2, 2010, is met, as to each lower extremity.  There is no evidence, however, that the Veteran's disability was manifested by symptoms warranting an initial disability rating in excess of 20 percent, specifically, persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.  

As for the period since November 2, 2010, as discussed above, the Veteran's lymphedema of the right and left lower extremities were each rated as 20 percent disabling.  In order to be entitled to an initial disability rating in excess of 20 percent under DC 7121, the Veteran's disability must be manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  The Board finds that there is no evidence of such.  Specifically, there is no medical evidence that while the Veteran demonstrates persistent edema, he also demonstrates stasis pigmentation or eczema.  Nor is there evidence that the Veteran demonstrated persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration, or massive board-like edema with constant pain at rest.  

Thus, for the period since November 2, 2010, the Board finds that the symptomatology of the Veteran's lymphedema of the right and left lower extremities do not meet the criteria required by DC 7121 for disability ratings for each lower extremity in excess of 20 percent.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  While the Board has determined that the Veteran's lymphedema of the right and left lower extremities warrants initial 10 percent disability ratings, but no more, for the period prior to November 2, 2010, the weight of the credible evidence demonstrates that for the period since November 2, 2010, the Veteran's disability has warranted 20 percent disability ratings.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, with respect to the Veteran's claim for increased disability ratings for his lymphedema of the bilateral lower extremities, the Board finds that a claim for a TDIU is not raised by the record.  The evidence of record fails to show that the Veteran is unemployable.   Specifically, at the time of his August 2005 VA examination, the Veteran reported that while he was unemployed, he was a college student.  During private treatment in October 2006, the Veteran reported that the factory at which he worked was closed temporarily.  While on VA examination in October 2007, the Veteran reported that he was unemployed, there is no evidence that he was unemployable due to his lymphedema.  Significantly, at the time of his November 2010 VA examination, the Veteran reported that he was employed, full-time, and planning to start his own business.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

Lastly, in reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  While the Veteran has complained of pain and swelling and has described that his disability is complicated by heat, the amount of time spent standing, and the surface upon which he stands, the Board finds that the Veteran's lymphatic symptoms have been completely addressed by the rating criteria.  His lymphedema, or swelling, the condition for which he is service-connected, has been described in sufficient detail by treating professionals and the applicable rating criteria contemplates all elements of the described symptoms.  






















	(CONTINUED ON NEXT PAGE)




In essence, the Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).


ORDER

An initial disabling rating of 20 percent for service-connected lymphedema of the right lower extremity prior to November 2, 2010 is granted, subject to the laws and regulations governing monetary awards.

A disabling rating in excess of 20 percent for service-connected lymphedema of the right lower extremity since November 2, 2010 is denied.

An initial disability rating of 20 percent for service-connected lymphedema of the left lower extremity prior to November 2, 2010 is granted, subject to the laws and regulations governing monetary awards.

A disability rating in excess of 20 percent for service-connected lymphedema of the left lower extremity since November 2, 2010 is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


